Title: To James Madison from Frederick Bates, 30 October 1807
From: Bates, Frederick
To: Madison, James



Sir,
St. Louis Oct 30. 1807.

In discharge of the duty injoined in the 3d. Section of the Acts further providing for the government of the district of Louisiana, I have the honor of enclosing, for the information of the President, copies of three Laws passed since the 30th. Sepr. last.
They will form a part of the next half yearly report of the Secretary.  I have the honor to be &c..

Frederick Bates

